                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:20-00440 CJC (ADS)                                  Date: July 12, 2021___
Title: John Steven James v. Cois Byrd Detention Center_____________________


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                                None Reported
                Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
              None Present                                     None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED FOR FAILURE TO
                      PROSECUTE AND OBEY COURT ORDERS

        On June 22, 2021, the Court ordered Plaintiff to pay the balance of the filing fees
if he wishes to proceed with this lawsuit. [Dkt. No. 42]. Plaintiff’s balance of $334.00 in
filing fees was due by no later than July 7, 2021. [Id.]. However, Plaintiff has not paid
the fees or otherwise communicated with the Court since June 21, 2021. See [Dkt. No.
41].

       By no later than July 26, 2021, Plaintiff is ORDERED TO SHOW CAUSE
in writing why this action should not be dismissed for failure to prosecute this action
and follow court orders. Plaintiff may respond to this Order by paying the remaining
$334.00 in filing fees.

       In the alternative, if Plaintiff no longer wishes to pursue his claims, he may file a
notice of voluntary dismissal of this action pursuant to Federal Rule of Civil
Procedure 41(a). The Clerk of Court is directed to attach a Notice of Dismissal Form
(CV-009) to this Order for Plaintiff’s convenience.

      Plaintiff is expressly warned that failure to timely file a response to
this Order will result in a recommendation that this action be dismissed for




CV-90 (03/15) – KIL                 Civil Minutes – General                         Page 1 of 2
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                        CIVIL MINUTES – GENERAL

Case No.: 5:20-00440 CJC (ADS)                          Date: July 12, 2021___
Title: John Steven James v. Cois Byrd Detention Center_____________________

failure to pay the filing fees, failure to prosecute and/or obey court orders
pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                              Initials of Clerk kh




CV-90 (03/15) – KIL           Civil Minutes – General                    Page 2 of 2
